Citation Nr: 0420528	
Decision Date: 07/28/04    Archive Date: 08/04/04

DOCKET NO.  02-21 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for chronic fatigue 
syndrome.

2.  Entitlement to an effective date earlier than June 25, 
2001, for the grant of Department of Veterans Affairs (VA) 
disability compensation.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran 

ATTORNEY FOR THE BOARD

John Kitlas, Counsel
INTRODUCTION

The veteran served on active duty from August 1977 to August 
1981 and from February 1984 to February 2000.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 2002 rating decision of a VA Regional 
Office (RO).

A hearing was held in August 2003 before the undersigned 
Acting Veterans Law Judge.  At the hearing, the veteran 
submitted additional evidence and waived initial 
consideration of the evidence by the RO.  A transcript of the 
hearing is now part of the record.

Also at the hearing, the veteran the raised issue of service 
connection for sleep apnea that is referred to the RO for 
appropriate action.

The issue of service connection for chronic fatigue syndrome 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  


FINDING OF FACT

The veteran's original claim for VA disability compensation 
was received on June 25, 2001.


CONCLUSION OF LAW

An effective date earlier than June 25, 2001, for the grant 
of VA disability compensation is not warranted.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. § 3.400 (2003).



PROCEDURAL DUE PROCESS 

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA), codified, 
in part, at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence 
that VA will seek to provide, and which information and 
evidence the claimant is expected to provide.  

In Pelegrini v. Principi, __ Vet. App. ___, No. 01-944 (June 
24, 2004), the United States Court of Appeals for Veterans 
Claims held, in part, that VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the agency of 
original jurisdiction or regional office (RO) decision on a 
claim for VA benefits, even if the claim and initial 
unfavorable adjudication occurred prior to the effective date 
of the VCAA.  

Duty to Notify 

In a June 2002 rating decision, the RO granted service 
connection for several disabilities and assigned several 
compensable ratings, effective from June 25, 2001.  
Thereafter, in a notice of disagreement, the veteran raised a 
new issue, namely, the effective date for the grant of VA 
disability compensation. 

Pursuant to a VA's General Counsel precedent opinion, binding 
on the Board, when VA receives a notice of disagreement that 
raises a new issue, 38 U.S.C.A. § 7105(d) requires VA to take 
proper action and issue a statement of the case if the 
disagreement is not resolved, but 38 U.S.C.A. § 5103(a) does 
not require VA to provide notice of the information and 
evidence necessary to substantiate the newly raised issue.  
VAOPGCPREC 8-2003.  For this reason, VCAA compliance with the 
duty to notify is not in order.  While the veteran was not 
provided VCAA notice, he was furnished a copy of the rating 
decision and a statement of the case, containing a summary of 
the evidence, relating to the issue, a summary of the 
applicable laws, and the reason for the decision. 

Duty to Assist 

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  As to this issue, as there are no 
additional records to obtain, the Board concludes that the 
duty-to-assist provisions of the VCAA have been complied 
with.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Effective Date

The veteran retired from active service in February 2000.  

A written form prescribed by VA, VA Form 21-526 (Application 
for Compensation or Pension), was received at the VA RO on 
June 25, 2001, constituting his original claim for VA 
disability compensation. 

In a June 2002 rating decision, the RO granted service 
connection for tendonitis of the right shoulder, left and 
right plantar fasciitis, chronic bilateral ankle pain, and 
hypertension, and assigned several compensable ratings with a 
combined rating of 50 percent, effective June 25, 2001, the 
date of receipt of the veteran's original claim for VA 
disability compensation. 

In his statements and hearing testimony, the veteran asserts 
that the proper effective date for the grant of VA disability 
compensation should be the day following his retirement from 
service because he initiated his claims within the one-year 
window after his retirement.  He maintains that, in February 
2001 he went to an Alabama Department of Veterans Affairs' 
office, where he filled out the required forms, he then 
returned to the office in June 2001 to update his dependency 
status and he signed some forms and left.  At the August 2003 
hearing, the veteran testified that he did not remember if he 
signed any papers on his visit in February 2001.

Legal Criteria 

The effective date for the award of disability compensation 
is the day following the date of discharge from service if 
the claim is received within one year from the date of 
discharge.  Otherwise, the effective date is the date of 
receipt of claim, or date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(a), (b); 38 C.F.R. § 3.400(b).

The VA administrative claims process recognizes formal and 
informal claims.  A formal claim is one that has been filed 
in the form prescribed by the Secretary.  Any communication 
or action, indicating an intent to apply for one or more 
benefits, under the laws administered by VA, from a claimant 
may be considered an informal claim.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within 1 year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  38 C.F.R. § 3.155.

An informal claim is a communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement, to a benefit.  38 C.F.R. § 3.1(p). 

Analysis 

In this case, the veteran's written, formal application for 
VA disability compensation was received on June 25, 2001, the 
date the RO assigned as the effective date of the award of VA 
disability compensation. 

The veteran argues however that he filled out VA forms in 
February 2001 within the first post-service year before the 
June 2001 formal application was received.  

The veteran testified that in February 2001 he went to the 
State Department of Veteran Affairs to fill out forms and 
that event should establish his entitlement to an earlier 
effective date.  First, an informal claim must be received by 
VA.  The veteran does not argue and the record does not show 
that VA received a claim, formal or informal, prior to June 
25, 2001.  Assuming the veteran's application in February 
2001 was complete with his signature, there still is the 
requirement that the claim be received by VA.  Since there is 
no record of a claim, formal or informal, filed with VA prior 
to June 25, 2001, there is no factual or legal basis for an 
effective date earlier than June 25, 2001, for the award of 
VA disability compensation. 


ORDER

An effective date earlier than June 25, 2001, for the grant 
of VA disability compensation is denied.

REMAND 

The veteran testified that in 1995 he had a physical 
examination in conjunction with the Persian Gulf War Registry 
program conducted by VA. 

The service medical records show that the veteran had a blood 
test conducted at the West Palm Beach VAMC in 1994.  
"Related to chronic fatigue syndrome" was hand written on 
the laboratory report. 

Service records show that the veteran was assigned as an 
instructor to a reserve unit in West Palm Beach, Florida from 
1993 to 1997. 

	As the report of the 1995 VA examination is not of record and 
as the report is relevant to the claim, under VA's duty to 
assist, the Board determines that additional evidentiary 
development is needed.  Accordingly, this case is REMANDED for 
the following action:

1.  Under the VCAA, notified the 
veteran that to substantiate his 
claim of service connection, he 
should submit evidence that he 
currently has disabling residuals of 
chronic fatigue syndrome. 
Also, notify the veteran that:  

a.  If he has evidence to 
substantiate his claim, not 
already of record, that is not 
in the custody of a Federal 
agency, such as records of 
private medical-care, State or 
local governments, or a private 
employer, he should submit the 
records himself or with his 
authorization, VA will make 
reasonable efforts to obtain 
the records on his behalf. 

b.  If he has evidence to 
substantiate his claim, not 
already of record that is in 
the custody of VA or other 
Federal agency VA will obtain 
any such records he identifies. 

c.  He should provide any 
evidence in his possession that 
pertains to the claim. 

2.  Obtain medical records from 1993 
to 1997, including the report of the 
Persian Gulf Registry examination 
conducted by VA in either 1994 or 
1995, from the West Palm Beach, 
Florida VAMC.  

3.  After the above development has 
been completed adjudicate the claim.  
If the medical evidence is 
insufficient to decide the claim on 
the merits, obtain a VA examination.  
If the benefit sought on appeal 
remains denied, prepare a 
supplemental statement of the case 
and return the case to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


_________________________________________________
	GEORGE E. GUIDO JR. 
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



